ITEMID: 001-67006
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: BANEKOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Vjekoslav Baneković, is a Croatian national, who was born in 1975 and lives in Kutina, Croatia. He is represented before the Court by Mr B. Posavčić, a lawyer practising in Kutina.
The applicant has been a police officer in the service of the Ministry of the Interior since 1995.
On 1 January 1996 he was transferred to perform his duties in Dvor, a town situated in an area previously affected by the Homeland War and classified as an “area of special state care”. According to the Act on Areas of Special State Care (Zakon o područjima od posebne državne skrbi; “the Act”), civil servants performing their duties in these areas had a right to a 50% salary increase.
As he did not receive a salary increase, on 29 October 1998 the applicant filed a civil action with the Kutina Municipal Court, seeking payment of the amounts due. On 29 July 1999 the Kutina Municipal Court declared that it lacked competence to deal with the matter.
On 9 March 2000 the Sisak County Court dismissed the applicant's appeal.
On 8 November 2000 the Supreme Court partially quashed the first and the second instance judgments, and remitted the case to the Kutina Municipal Court. It found that a part of the applicant's case fell within the competence of the civil courts.
In the meantime, on 29 July 2000 Parliament enacted Amendments to the Act on Areas of Special State Care (Zakon o izmjenama i dopunama zakona o područjima od posebne državne skrbi; “the Amendments”). The Amendments provided that salary increases should only be payable to civil servants who, inter alia, both performed their duties and resided in the areas of special state care.
In the resumed proceedings, on 14 June 2001 the Kutina Municipal Court dismissed the applicant's action, as he did not reside in the area of special state care.
On 26 October 2001 the Sisak County Court upheld the first instance judgment and dismissed the applicant's appeal. On 6 February 2002 the Supreme Court dismissed his request for revision on points of law as inadmissible.
The applicant filed a constitutional complaint. On 8 April 2004 the Constitutional Court (Ustavni sud Republike Hrvatske) dismissed his complaint as being lodged outside the statutory time-limit.
The relevant part of the Act on Areas of Special State Care (Zakon o područjima od posebne državne skrbi, Official Gazette no. 44/1996) provides that all civil servants in service with the state administrative bodies in those areas shall receive a 50% salary increase in comparison with the salaries in other parts of the State.
The relevant part of the Amendments to the Act on Areas of Special State Care (Zakon o izmjenama i dopunama zakona o područjima od posebne državne skrbi, Official Gazette no. 73/2000) reads as follows:
“Natural persons who are domiciled and reside within the areas of special state care.... shall have the rights arising out of this Act.”
“Proceedings to pursue rights arising out of this Act lodged before the day of the entry into force of this Act shall be concluded pursuant to the provisions of this Act.”
